IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT United States Court of Appeals
                                                   Fifth Circuit

                                                                            FILED
                                                                           May 16, 2008

                                     No. 07-51405                     Charles R. Fulbruge III
                                   Summary Calendar                           Clerk


DAVID DONALD DU VALL

           Plaintiff - Appellant


  v.

LOWES COMPANIES INC, a corporation; ROBERT A NIBLOCK, CEO,
Chairman; DENNIS R KNOWLES, Store Operation, South Central;
JEFF DIX, manager, Shoal Creek Warehouse; JOHN DOE I,
assistant manager; CHRIS DOE II, subordinate employee; GARY
HICKS, manager, Ranch Road Warehouse; JOHN DOE III, senior
employee

           Defendants - Appellees



                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 1:07-CV-690


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*




       *
         Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                                  No. 07-51405

      For the reasons stated in the district court’s order, we affirm the judgment
that it lacked personal jurisdiction over Lowe’s Companies, Inc. With respect to
the argument that the district court should have granted Plaintiff an
opportunity for discovery on the issue of personal jurisdiction, we deem that
argument waived because Plaintiff never requested any such relief before the
district court. See Tex. Commercial Energy v. TXU Energy, Inc., 413 F.3d 503,
510 (5th Cir. 2005) (recognizing that arguments not raised before the district
court are waived on appeal). Finally, with respect to the district court’s orders
dismissing the remaining defendants, we do not have appellate jurisdiction to
review those orders because they were not included in the notice of appeal and,
indeed, were issued after Plaintiff filed the instant notice of appeal. See Pope v.
MCI Telecomm. Corp., 937 F.2d 258, 266 (5th Cir. 1991).
      AFFIRMED.




                                        2